Citation Nr: 1760324	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back condition as secondary to a service-connected right knee condition.  

4.  Entitlement to a disability rating in excess of 10 percent for a right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1994 to October 1997 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction now resides with the RO in Los Angeles, California.  

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record

The issues of service connection for hypertension and a low back condition and an increased rating for a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in May 2005, the Veteran was denied service connection for hypertension.

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2011.  The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well as VA has obtained all identified and available service and post-service treatment records.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

In a May 2005 rating decision, the RO denied service connection for hypertension because although there was evidence of a current diagnosis of hypertension, which also showed treatment for and diagnosis during service in the Army National Guard, service connection can only be granted for injuries that occurred during drill periods or active duty for training (ACDUTRA).  In May 2006, the Veteran submitted a notice of disagreement to the May 2005 decision, and a statement of the case was issued in November 2006.  However, the Veteran did not submit a VA 9 substantive appeal.  Therefore, the May 2005 rating decision became final.

In June 2011, the Veteran filed a claim to reopen for entitlement to service connection for hypertension.  In April 2017, the Veteran submitted a May 2004 profile that shows elevated blood pressure levels while on ACDUTRA in October and November 2003.  The Veteran also indicated at the April 2017 hearing that he was not allowed to deploy with his unit at that time due to his elevated blood pressure levels.   

The Board determines that the additional evidence is new as none of it was previously submitted to any VA decision makers.  Nor is the evidence cumulative or redundant of any evidence already of record.  Additionally, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for hypertension is reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened.  


REMAND

The Board finds that additional development is necessary for all issues on appeal.


Hypertension

While the Veteran has shown elevated blood pressure levels during ACDUTRA, the record does not establish a diagnosis of hypertension or blood pressure levels during service or within a year of discharge that rose to a compensable level.  As such, hypertension cannot be granted on a presumptive basis.  See 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.  However, the claim could still be established on a direct basis.  As such, an opinion is necessary as to whether the Veteran's current diagnosis for hypertension is related to his active service.

The Board notes that at the April 2017 hearing, the Veteran indicated that he would attempt to obtain a doctor's opinion indicating that his hypertension is linked to his service.  To date, no such opinion has been provided.  Nor has the Veteran undergone a VA examination regarding his hypertension.  As the record reflects a current diagnosis and in-service elevated blood levels but there is no medical opinion of record regarding a causal or etiological link between the Veteran's current hypertension and his service, the Board finds that the record is not sufficient to decide the claim, and an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. at 81; 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, the issue is remanded for a VA examination and opinion.  

Low Back

The Veteran contends that his low back arthritis is secondary to his service-connected right knee condition.  A June 2011 letter from a Dr. C.H. indicates that the Veteran's back pain could be aggravated by knee pain by favoring of the knee causing abnormal strain on the back.  The Board notes that "could be" does not rise to the standard of "at least as likely as not."  As such, the Board cannot consider this opinion probative.

In October 2011, the Veteran underwent a VA examination for his back condition.  The VA examiner provided a negative opinion as to whether the Veteran's back condition is secondary to his service-connected right knee condition.  The VA examiner reasoned that degenerative arthritic change can be caused in the absence of other pathology, such as from normal daily activities.  The examiner stated that arthritic change may be brought on by asymmetric weight bearing or abnormal gait, which the Veteran does not have and that having pre-existing knee arthritis does not predispose an individual for developing lumbar arthritic change.  However, the VA examiner also stated, "That is not to say that it could not contribute to that arthritic change, but should not be attributed to it."  The VA examiner's indication that the knee could contribute to the arthritic changes in the Veteran's back suggests aggravation.  However, the VA examiner did not address whether it is at least as likely as not that the Veteran's back condition was aggravated by his service-connected right knee condition.  

As the October 2011 VA examiner did not address aggravation, the Board finds that remand is necessary for an addendum opinion regarding aggravation.  The Board notes that "aggravation" for VA purposes refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.  38 C.F.R. § 3.310(b).    

Right Knee 

The Veteran contends that his right knee condition is more disabling than the rating currently assigned.

The record reflects that the Veteran last underwent a VA examination for his right knee condition in October 2011.  At the April 2017 VA hearing, the Veteran reported symptoms of locking, swelling, and twisting, which were not reported during the October 2011 VA examination.  As the Veteran suggests that his symptoms have worsened since his last exam, the Board finds that a new VA examination is appropriate to assess the current severity and manifestations of the Veteran's right knee condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(20163) (holding that when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of the Veteran's current diagnosis for hypertension.  

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

Each examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Regarding the Veteran's hypertension, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.

2. As to the Veteran's back claim, return the claims file, to include a copy of this remand, to the October 2011 VA examiner who conducted the spine examination.  If the examiner who drafted the October 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back arthritis was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected right knee chondromalacia.  

3. As to the Veteran's right knee claim, have the Veteran identify any additional treatment records regarding his right knee condition.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence pertinent to the claim for an increased rating for the Veteran's right knee disability.  If additional records are identified and the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

Then, schedule the Veteran for a new VA examination for his right knee disability.  

Importantly, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and if possible, test the opposite undamaged joint as well.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


